DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 8/26/21 does not render the application allowable.
Remarks
	Applicant has amended claims 10, 11, and 13.  Claims 1-9 remain withdrawn as per a previous restriction requirement.  Claims 10-20 are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Placer (US 20090044854) in view of Wallace (US 4416265).
As to claim 10, Placer is directed to a solar assembly (Figure 2) comprising:
A support structure (roof, 11); 
A plurality of solar modules, each module being supported by the support structure (12ab), and
A plurality of clip angle brackets configured to attach the plurality of solar modules to the support structure (20), wherein
The plurality of clip angle brackets are further configured to create an overlap between a first solar module and a second solar module, the second solar module being adjacent to the first solar module (overlap shown in Figure 2).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide flashing/drip edge between two adjacent modules as taught by Wallace to the device of Placer to prevent precipitation with a reasonable expectation of success. 
The combination of references teaches a drip edge as claimed which necessarily prevents precipitation from entering the gap between first and second modules.  The drip edge extends in length, width, and depth directions, which meets the requirement of extending in a downward direction toward the second solar module and directs precipitation onto an upper surface of the second module.
Regarding claim 11, the references teach the drip edge being attached by fasteners (see configuration in Figures).
Regarding claim 12, the prior art teaches the drip edge as claimed.  The requirement for the drip edge being integrally formed is a product by process limitation and does not hold patentable weight in the claim.  The prior art device is not structurally distinguished from the instantly required device.
As to claim 13, Placer is directed to a solar assembly (Figure 2) comprising:
A support structure (roof, 11); 
A plurality of solar modules, each module being supported by the support structure (12ab), and
A plurality of clip angle brackets configured to attach the plurality of solar modules to the support structure (20), wherein
The plurality of clip angle brackets are further configured to create an overlap between a first solar module and a second solar module, the second solar module being adjacent to the first solar module (overlap shown in Figure 2).
The Placer reference fails to teach a drip edge flashing.  Wallace is directed to a solar collector configuration for a roof (abstract) and teaches providing flashing/drip edge between two adjacent components to prevent precipitation dripping and collection between components (column 6, lines 18-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide flashing/drip edge between two adjacent modules as taught by Wallace to the device of Placer to prevent precipitation with a reasonable expectation of success. 
The combination of references teaches a drip edge as claimed which necessarily prevents precipitation from entering the gap between first and second modules.  The drip edge extends in length, width, and depth directions, which meets the requirement of extending in a downward direction toward the second solar module and directs precipitation onto an upper surface of the second module.
Regarding claim 14, the prior art teaches the flashing attached on either distal end (Figure 5 of Wallace).
Regarding claim 15, the prior art teaches the flashing being flexible (thin metal of Wallace, column 6 lines 18-34 has some degree of flexibility).
Regarding claim 19, the reference teaches gaskets configured to fill gaps at non-overlapping edges (19).
Regarding claim 20, the support structure is a roof with beams which read on a dual-tilt support beam (Figure 2).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Placer (US 2009004854) and Wallace (US 4416265) as applied to claim 10 above, and further in view of Wolf (US 4765107).
Regarding claims 16-17, Applicant is directed above for a full discussion of Placer as applied to claim 10.  The reference fails to teach a gutter disposed to guide precipitation and a downspout.
Wolf is directed to a roof system comprising a gutter system and downspout for directing water away from and undesired location to a desired ground location (abstract and column 2, lines 32-40).  A skilled artisan would have been motivated to include the gutter/downspout configuration of Wolf in the structure of Placer to achieve desired precipitation movement with a reasonable expectation of success.
Regarding claim 18, though the prior art fails to specifically teach the two rows of solar modules being angled toward the gutter, a skilled artisan would readily appreciate that if the purpose of the modified gutter structure is to direct precipitation away from the modules, then the precipitation must be guided toward the gutters in order for the to function as designed.  Therefore it is well within purview of a skilled artisan to select such a modification as a mere design choice to achieve the desired overall function.
Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive. Applicant argues that neither Placer nor Wallace teaches a drip edge and that Wallace describes a metal flashing but the flashing does not extend downward toward 60 (page 2).
	The Examiner respectfully disagrees.  The flashing of Wallace extends in length, width, and depth directions and therefore the requirement of the instant claim is met.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726